Citation Nr: 0021387	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-46 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.  

This matter arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied an application to reopen a claim of 
entitlement to service connection for a back disorder.  The 
veteran appealed.  In a decision dated in November 1996, the 
Board of Veterans' Appeals (Board) found that new and 
material evidence had been submitted to reopen the veteran's 
claim and remanded the case to the RO for additional 
development.  

The case was again before the Board in January 1998, when it 
was returned to the RO for further development and 
adjudication.  Following the requested development, the RO in 
March 1998 denied the claim for service connection as not 
well grounded and returned the matter to the Board for 
appellate review.  The Board denied the claim as not well 
grounded in a decision dated in August 1999.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in February 2000, the Court granted the joint 
motion of the parties, vacated the Board's August 1999 
decision, and remanded the matter to the Board for further 
proceedings consistent with the Order and joint motion.  
Copies of the Court's Order and the joint motion have been 
placed in the claims file.  

In a letter dated in April 2000, the Board afforded the 
attorney-representative the opportunity to submit additional 
argument and evidence in support of the veteran's appeal 
within 90 days of the Board's letter.  No response has been 
received from the attorney-representative.  The matter is now 
before the Board for further appellate consideration.  



FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a back disorder is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The parties to the joint motion noted that the Board's 
January 1998 remand in this case had referenced the Board's 
November 1996 decision reopening the veteran's claim for 
service connection for a back disorder and remanding the 
matter for further development and adjudication on the 
merits.  The parties further noted that the January 1998 
remand stated that VA has a duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a).  That duty, the parties noted, only 
applies to well-grounded claims.  The parties to the joint 
motion stated that it appeared that the Board had determined 
in its actions in 1996 and 1998 that the veteran had 
submitted a well-grounded claim.  However, the parties 
further indicated that, on remand, the Board should address 
the significance of the earlier Board remands in determining 
whether the veteran had, in fact, submitted a well-grounded 
claim for service connection for a back disorder.  

The Board notes, however, that a remand is not a decision of 
the Board.  38 C.F.R. § 20.1100 (1999).  The Board observes, 
however, that at the time of the Board's 1996 action, a 
finding that new and material evidence had been submitted to 
reopen a previously and finally denied claim constituted a 
finding that the claim was well grounded.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  However, developing case 
law meant that the holding in Moray was not controlling 
throughout the course of this appeal.  See Elkins v. West, 12 
Vet. App. 209, 218-19 (1999) (even though new and material 
evidence has been submitted, there remains for consideration 
whether the reopened claim is well grounded).  But see 
Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 2000) 
(veteran denied opportunity to present evidence on well-
grounded claim issue "before the original triers of fact" 
when Court of Appeals for Veterans Claims applied the rule in 
Elkins v. West).  Cf. Brewer v. West, 11 Vet. App. 228, 234 
(1998) (Court of Appeals for Veterans Claims is not 
prohibited from retroactively applying a judicial decision 
issued during the course an appeal to that case simply 
because its application would be less favorable to the 
appellant).  

As indicated above, the RO in March 1998 found that the claim 
was not well grounded.  Since a decision of the RO that is 
affirmed on direct appeal is subsumed in the decision of the 
Board, 38 C.F.R. § 20.1104 (1999), the Board concludes that a 
decision of the Board addressing the issue of well 
groundedness is necessary in order to clarify the record in 
this case.  See Nolen v. Gober, No. 99-7173 (Fed. Cir. Aug. 
1, 2000) (where claim has been deemed well grounded by RO and 
Board, the Court of Appeals for Veterans Claims "would have 
no reason to reconsider the question of well-groundedness").  
The Board is of the opinion that such an approach is 
consonant with the Court's Order and joint motion in this 
case.  

Factual Background

The service medical records show that clinical findings on 
the veteran's pre-induction examination in January 1966 were 
negative for any spine or musculoskeletal abnormality.  A 
transfer summary dated in June 1968 indicates that the 
veteran was seen at a service hospital for complaints of low 
back pain with radiation down the right posterior thigh.  He 
gave a history of recurrent back pain and right sciatica 
dating back to October 1966, when, he stated, he hurt his 
back pulling on the torsion bars from his truck.  The 
impression was low back pain with sciatic radiation; 
herniated nucleus pulposus was suspected.  

The veteran was transferred to a different service facility, 
where he was hospitalized for back pain from June to 
September 1968.  The narrative summary of the veteran's 
hospitalization indicates he gave a history of initially 
injuring his back in July 1967 while pulling on a torsion bar 
of a truck.  He reported several prior hospitalizations in 
Germany for recurrent back pain in the lower lumbar area.  He 
described pain that occasionally radiated into the posterior 
aspect of his right lower extremity.  The pain was persistent 
but varied in intensity.  

Physical examination of the veteran's back showed mild 
tenderness in the lower lumbar region with a suggestion of a 
slightly diminished strength in the left lower extremity when 
compared to the right.  Cervical spine x-rays indicated a 
slight narrowing of C-7.  A lumbar myelogram revealed some 
edema of the L4-5 root on the right side without any other 
significant defects.  Neurosurgical evaluations failed to 
reveal evidence of a significant neurologic disease.  The 
final diagnoses were congenital absence of right kidney, 
right ureterocele, and chronic back strain without evidence 
of neurologic deficit.  The veteran was returned to duty 
following his discharge from the hospital.  

When the veteran was examined for separation from service in 
September 1968, he reported having recurrent back pain.  It 
was noted that he had frequent low back pains with no disc 
trouble.  The clinical findings on examination, however, were 
negative for spine or other musculoskeletal abnormality.  

On initial VA examination in February 1969, X-rays of the 
veteran's lumbar spine revealed Schmorl's nodes at L4 and L5 
and minimal scoliosis.  The pertinent diagnosis was chronic 
intermittent low back pain, which was thought to be probably 
secondary to chronic muscle strain.  

A February 1971 VA examination report reflects the veteran's 
chief complaint of backache.  He gave a history of lumbar 
backache since June 1967.  He reportedly first noticed this 
problem in Munich, Germany, at the 225th Field Hospital.  He 
reported that he had been hospitalized for 10 days and 
transferred to the United States of further treatment and 
hospitalization.  On examination, he was noted to have a 
lumbar backache that did not radiate.  He reported that it 
hurt when he bent over.  X-rays of the lumbar spine were 
interpreted as showing no change since the X-rays of February 
1969.  The diagnoses were chronic pyelonephritis by history, 
which was not apparent on examination; right ureterocele by 
history; and absent right kidney.  

Private medical records dated in August and September 1981 
reveal that the veteran was seen several times for complaints 
of low back strain.  The records indicate that the veteran 
reported lifting steel forms two weeks before his initial 
visit in August 1981.  The diagnosis was low back strain, and 
medication and bed rest were prescribed.  X-ray examination 
of the veteran's lumbar spine in August 1981 showed minimal 
compression deformity of the superior endplate of L4 that had 
the appearance of old injury.  No acute fracture was seen.  
It was reported that a tiny droplet of Pantopaque overlay the 
spinal canal at the level of L1.  A mid-September 1981 record 
entry shows that the veteran was much improved and that the 
pain was mostly gone.  

In a letter to a colleague dated in September 1989, L. G. 
Evans, Jr., M.D., reported that the veteran had complained of 
pain radiating down his right leg with some numbness 
laterally.  He said that the veteran "did have a peroneal 
palsy some time ago in his right lower leg" and had had 
surgery for the problem.  Dr. Evans asked whether the 
veteran's pain was from his back or possibly was related to 
his peroneal palsy.  In another letter dated in September 
1989, Dr. Evans noted the veteran's complaints of burning 
pain down his right leg.  The physician referred to 
radiographs that appeared to visualize some Schmorl's nodes 
in the veteran's lumbar spine area.  

The record contains extensive private treatment records, 
mostly from Dr. Evans, the veteran's treating orthopedist, 
concerning a right knee disorder that began with an injury of 
the right knee in January 1984.  These reports extend at 
least until April 1991, and include reports of surgeries that 
the veteran received for his right knee disorder.  They are 
almost entirely silent regarding a back disorder.  In a 
decision dated in June 1993, the Appeals Council of the 
Social Security Administration found the veteran disabled 
based on severe right knee impairment.  

VA outpatient treatment records dated from September 1991 to 
September 1993 are of record.  A January 1993 entry indicates 
that the veteran was seen and that the impression was left 
flank pain.  According to a February 1993 entry, the veteran 
was seen in the orthopedic clinic and diagnosed with 
lumbosacral degenerative changes.  A consultation report 
dated at that time reflects the veteran's 1967 injury in 
service and subsequent hospitalization.  It also indicates 
that the veteran said that he twisted his back in 1982 and 
sought medical treatment.  The provisional diagnosis was 
chronic low back pain.  

In his substantive appeal received in November 1994, the 
veteran reported that Army doctors told him that his type of 
injury would probably get worse with age over the years.  

Private X-rays of the veteran's lumbar spine in August 1995 
revealed no fracture or dislocation.  There was no evidence 
of new bone destruction or production.  There were small 
spurs present at the bony margins of the vertebral bodies 
adjacent to the interspaces.  

In a letter dated in September 1995, J. E. Tessier, M.D., a 
private orthopedic surgeon, reported the veteran's complaints 
of nonradicular lumbar back pain.  The veteran described his 
symptoms as extending across the belt line with no radiation 
down into his legs.  He reported soft tissue strain to his 
back in 1967 and 1980 that healed to some degree with 
prolonged bed rest.  He had continued to have intermittent 
bouts of back difficulty since that time.  Physical 
examination showed loss of normal lordotic curve with 
tenderness to percussion at the lumbosacral junction.  Dr. 
Tessier noted that radiographs demonstrated a moderate amount 
of facet arthritis with minimal vertebral space narrowing.  
He said that he believed that the veteran's pain was not 
discogenic, but he believed that the veteran had an arthritic 
component to his pain.  

At his June 1996 personal hearing before the undersigned 
Board member, the veteran testified that he had experienced 
constant back pain since his separation from service and said 
that he severely hurt his back in 1967, while stationed in 
Germany.  As a result, he said that he was hospitalized and 
placed in traction and then placed on light duty.  The 
veteran stated he was hospitalized again for back pain from 
June to September 1968 at an Army hospital in Denver.  The 
veteran said that he was told by service physicians that he 
tore muscles in his back.  After service, the veteran 
reported that a doctor told him in 1974 or 1975 that he had 
arthritis in his back.  The veteran said that he was treated 
for his back pain in the 1980's by a physician in St. 
Charles, Missouri, and by Dr. Evans in Clayton, Missouri.  

Six lay witness statements, all received in July 1996, are of 
record.  The statements indicate that the veteran suffered a 
back injury in service and that after discharge experienced 
back pain that limited his activities.  One witness described 
working with the veteran during the summer of 1969, when the 
veteran was reported to have back problems that required 
medical attention.  

The veteran was examined by VA in July 1997.  He complained 
of midline low back pain at about the belt level.  His only 
medication was an occasional Tylenol.  He was noted to have 
sustained an injury to his back while working on a truck in 
1967.  He felt a pulling sensation in his lower back.  He was 
hospitalized for low back pain after it flared a week after 
the injury.  He reported that by September 1968, he was 
discharged from the service, and he reported having low back 
pain at the time.  It was reported that since then, his 
complaints of chronic low back pain had progressed.  The pain 
was situated across the belt level midline with radiation to 
the left hip and right buttock into the posterior side.  
Although the veteran had been seen by a variety of 
physicians, there were reportedly no other significant back 
treatments of note and a paucity of physical therapy 
measures.  A physical examination showed a loss of lumbar 
lordosis.  An X-ray examination showed an old compression 
fracture at L4 and mild spondylosis.  The diagnosis was 
mechanical low back pain without radiculopathy or myelopathy.  
His complaints stemmed from a service event.  However, he had 
no radiculopathy.  He had had chronic lumbosacral strain for 
some thirty years.  Although there was some documentation of 
treatment at intervals during these years, many patients with 
no such injury have had similar problems.  If the history as 
given by the veteran was valid, he had chronic lumbosacral 
strain but no significant spondylosis.  

The examiner, requested to provide an opinion as to an 
etiological connection between the service injury and present 
back disability, reviewed the claims file in February 1998.  
He noted that the veteran's history did not demonstrate a 
clear-cut connection between the service event and the 
veteran's current lumbar complaints.  It was less likely than 
not that there was any connection between the service injury 
and his current problem.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  However, as the joint motion indicates, 
the Board must first address the issue of whether the veteran 
has submitted evidence of a well-grounded claim under 
38 U.S.C.A. § 5107(a).  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 524 U.S. 940 (1998); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
claimant further in the development of facts pertinent to the 
claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

The Board concludes that a well-grounded claim has been 
submitted.  There is objective evidence of back injury in 
service, intermittent complaints of, and treatment for back 
problems over the years since service separation - including 
evidence of post service back injury - and medical opinion, 
albeit somewhat muddled, suggesting a service origin for at 
least some of the veteran's current back pathology.  In July 
1997, the VA examiner seemed to indicate that if the veteran 
can be believed, he has had chronic lumbosacral strain for 30 
years - which is to say, since service.  It bears emphasis 
that unless inherently incredible, a claimant's assertions 
are deemed to be credible for purposes of determining whether 
a claim is well grounded.  See King v. Brown, 5 Vet. App. 19, 
21 (1993).  When later asked, the examiner opined that it was 
less likely than not that there was any connection between 
the service injury and the veteran's current back problem.  
However, the examiner also stated that the veteran's history 
did not demonstrate a clear-cut connection between the 
service event and the his current lumbar complaints.  

Of course, for purposes of finding a service connection claim 
well grounded, conclusive or evenly balanced evidence is not 
required; it is only necessary that evidence of a plausible 
claim be submitted.  See Epps v. Gober, 126 F.3d at 1469 
(well-grounded claim under 38 U.S.C.A. § 5107(a) is not 
necessarily one that will be deemed allowable under 
38 U.S.C.A. § 5107(b)).  The opinion of the most recent VA 
examiner is sufficient to well ground this claim, especially 
in view of recent precedent holding that the threshold 
requirement for a well-grounded claim is "uniquely low" and 
that the emphasis in "vast majority of cases" will be on 
the merits of the claim.  See Hensley v. West, 212 F.3d 1255, 
1262 (2000).  


ORDER

The claim of entitlement to service connection for a back 
disorder is well grounded.  To this extent, the appeal is 
granted.  


REMAND

Insofar as the Board has found the claim for service 
connection to be well grounded, the duty to assist applies.  
38 U.S.C.A. § 5107(a).  This includes the duty to obtain a 
thorough and contemporaneous examination to determine the 
etiology of the veteran's back disability.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

A remand, the joint motion notes, is appropriate where the 
Board has based its decision on an inadequate record.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The joint motion 
indicates that the veteran had several hospitalizations in 
Germany for recurrent back pain in the lower lumbar area.  
The joint motion also suggests that records from all 
alternative sources (i.e., Surgeon General records) were not 
requested.  (The Board observes that the fundamental problem 
in this case is not whether the veteran had back problems in 
service but whether his current back disability is related to 
the back complaints noted in service.  In any case, the Board 
is constrained to follow the Court's Order.)  

It was also held that the applicability of 38 C.F.R. 
§ 3.303(b) regarding the continuity of symptomatology was not 
addressed.  The regulation provides as follows:  

With chronic diseases shown as such in 
service (or within the presumptive period 
under [38 C.F.R.] § 3.307) so as to 
permit a finding of service connection, 
subsequent manifestations of the same 
chronic condition at any later date, 
however remote, are service connected, 
unless clearly attributable to 
intercurrent causes.  This rule does not 
mean that any manifestation of joint 
pain, any abnormality of heart action or 
heart sounds, any urinary findings of 
casts, or any cough, in service will 
permit service connection of arthritis, 
disease of the heart, nephritis, or 
pulmonary disease, first shown as a 
clear-cut clinical entity, at some later 
date.  For the showing of chronic disease 
in service there is required a 
combination of manifestations sufficient 
to identify the disease entity, and 
sufficient observation to establish 
chronicity at the time, as distinguished 
from merely isolated findings or a 
diagnosis including the word 
"[c]hronic."  When the disease entity 
is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no 
requirement of [an] evidentiary showing 
of continuity.  Continuity of 
symptomatology is required only where the 
condition noted during service (or in the 
presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.  

38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service.  Id. at 495.  However, even where a continuity of 
symptomatology is shown, there must be competent evidence 
relating the veteran's current condition to that 
symptomatology.  Id. at 498.  

In view of the foregoing and in accordance with the Court's 
Order in this matter, the case is REMANDED to the RO for the 
following actions:  

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request that a search be made for any 
reports of hospitalization or treatment 
of the veteran while he was stationed in 
Germany in 1967, specifically including 
any reports from the 225th Field 
Hospital, Munich, Germany.  This should 
also include any reports of the Office of 
the Surgeon General of the Army that 
pertain to the veteran in this case.  Any 
reports found should be associated with 
the claims file.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
back disability at any time since June 
1997 (when the veteran indicated in a 
written statement that he had no new 
information to provide regarding his 
claim).  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
are not currently of record.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of any 
current back disability.  (The 
examination should be afforded whether or 
not additional evidence or argument is 
submitted by or on behalf of the 
veteran.)  All indicated studies should 
be performed, and all findings should be 
set forth in detail.  The examining 
physician is requested to review the 
claims file in detail and to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that any current back disability is 
related to the complaints and findings 
noted in service.  The examiner is 
requested to comment on the etiologic 
significance, if any, of the injury that 
the veteran apparently sustained in 
August 1981 lifting steel forms.  A 
complete rationale should be given for 
any opinions or conclusions expressed.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and undertake any further indicated 
development.  Then, the RO should 
adjudicate the veteran's claim of 
entitlement to service connection for a 
back disorder on the merits, taking into 
account the provisions of 38 C.F.R. 
§ 3.303(b) and Savage v. Gober, cited 
above.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 



